Citation Nr: 1828421	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-41 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to increases in the initial staged ratings (of 0 percent prior to December 29, 2014, and 10 percent from that date) for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to March 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a July 2013 videoconference hearing.  

These matters were previously before the Board in September 2014 when they were remanded for additional development.  

In a September 2016 rating decision, the Veteran was awarded an increased (10 percent) rating for his pseudofolliculitis barbae, effective December 29, 2014.  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the claim has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entire appeal period, the Veteran's pseudofolliculitis barbae has been manifested by at least 5 percent, but less than 20 percent, of the entire body or exposed areas affected, with no evidence of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of at least six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  An initial 10 percent rating is warranted for the Veteran's pseudofolliculitis barbae from December 10, 2008 to December 29, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806, 7813 (2017).  

2.  An initial rating in excess of 10 percent for the Veteran's pseudofolliculitis barbae is denied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DCs 7806, 7813 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A September 2010 rating decision granted service connection for pseudofolliculitis barbae, rated noncompensable (0 percent), effective December 10, 2008.  A September 2016 rating decision granted an increased rating of 10 percent, effective December 29, 2014.  The Veteran's disability is rated under DCs 7813-7806.  DC 7813 instructs to rate tinea barbae as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Inasmuch as the pathology required for rating under Codes 7800-7805 is not shown, further discussion of the regulatory criteria under these DCs is not necessary.  

DC 7806 provides a 10 percent rating for at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as cortico-steroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A (maximum) 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a precedential opinion in Johnson v. Shulkin, that reversed and remanded a decision by the United States Court of Appeals for Veterans Claims (Court) which held that Diagnostic Code 7806 under 38 C.F.R. § 4.118, a rating for skin disabilities, unambiguously defines topical corticosteroid treatment as "systemic therapy" rather than "topical therapy."  The Court found that the structure and content of DC 7806 make clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code, not the exemplary reference ("such as") to corticosteroids.  Further, that the use of "such as" in Diagnostic Code 7806 did not mean that all forms of treatment with "corticosteroids and other immunosuppressive drugs," no matter how narrowly localized in their impact, count as "systemic therapy."  The Federal Circuit went on to explain that nothing in Diagnostic Code 7806 displaces the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects "only the area to which it is applied" to count as systemic therapy under that code.  The Federal Circuit indicated that the use of topical corticosteroids does not automatically mean systemic therapy because Diagnostic Code 7806 distinguishes between systemic therapy and topical therapy, and that based on the facts and circumstances of each case a topical steroid could be considered either systemic therapy or topical therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

After a review of the evidence of record, the Board finds that the preponderance of the evidence supports a finding the Veteran's pseudofolliculitis barbae warrants a 10 percent rating from December 10, 2008 to December 29, 2014.  In particular, the Veteran has consistently stated that the disability involves the entire neck, statements which he is competent to provide.  Moreover, the Board finds that the Veteran's statements as to such are credible for the purposes of this appeal.  As the June 2016 VA skin diseases examination found the Veteran's disability involved 8 percent of the exposed skin area as it related to the neck, and such is consistent with the findings on June 2010 VA examination, the Board finds that an initial rating of 10 percent is warranted throughout the appeal period for the Veteran's pseudofolliculitis barbae.  Cf. June 2010 VA examination; June 2016 VA skin diseases examination.  

The Board finds that the preponderance of the evidence is against a finding the Veteran's pseudofolliculitis barbae at any time warrants a rating in excess of 10 percent.  The evidence does not show that the Veteran's disability involves 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or the need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period, as required for an increased (30 percent) rating.  While there is evidence treatment for the Veteran's disability has involved the use of corticosteroids, there is no evidence that such treatment was consistent with systemic therapy, or of immunosuppressive drugs, required for a total duration of six weeks or more during a 12-month period.  See June 2010 VA examination (noting prescription of Triamcinolone, a corticosteroid, for use on shaving bumps only); see also June 2016 VA examination (noting no systemic manifestations due to skin disease, and only topical medications to treat the pseudofolliculitis barbae).  There is no evidence to otherwise indicate that the Veteran's pseudofolliculitis barbae warrants a rating in excess of 10 percent.  

Because the preponderance of the evidence is against an initial rating in excess of 10 percent at any time during the appeal period, the Board finds that there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

An initial 10 percent rating for the Veteran's pseudofolliculitis barbae is granted from December 10, 2008 to December 29, 2014.

An initial rating in excess of 10 percent for the Veteran's pseudofolliculitis barbae is denied.


REMAND

On February 2018 VA examination, the Veteran was diagnosed with both PTSD and unspecified depressive disorder.  The examiner provided a positive nexus opinion regarding the Veteran's diagnosed PTSD in relation to his report of witnessing another soldier being injured by a grenade explosion.  Notably, this asserted stressor remains uncorroborated.  See November 2017 correspondence (1974 unit history at Ft. Stewart, Georgia revealed no documentation of any soldier being injured by a grenade explosion); see also January 2018 correspondence (indicating that searches of Ft. Stewart, Georgia 1974 in-patient treatment records for a head injury could not be located).  However, the examiner provided no nexus opinion regarding the etiology of the Veteran's diagnosed unspecified depressive disorder.  Accordingly, the Board finds the matter must be remanded again for an addendum opinion as to the etiology of the Veteran's unspecified depressive disorder.  The Veteran should also be afforded the opportunity to submit supporting evidence to corroborate his reported stressor during service, and outstanding treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  

2. Request that the Veteran submit credible supporting evidence that the claimed in-service stressor of witnessing another soldier being injured by a grenade explosion occurred, to include any statements from individuals who have first-hand knowledge of that stressor.  

3. Then obtain an addendum opinion from the February 2018 VA psychiatric examiner as to the etiology of the Veteran's unspecified depressive disorder.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

Based on review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's unspecified depressive disorder had its onset in service or is otherwise related to service.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


